Filed 2/15/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 21







In the Matter of the Application for Transfer to Incapacitated Status of Lee Richard Finstad, a Member of the Bar of the State of North Dakota







No. 20130051







TRANSFER TO INCAPACITY TO PRACTICE LAW STATUS.

Per Curiam.

[¶1]	On February 14, 2013, attorney Lee Richard Finstad filed an Application for Transfer to Incapacitated Status under N.D.R. Lawyer Discipl. 5.1(C).  Finstad asserted that due to severe and chronic symptoms of Post-Traumatic Stress Disorder, his ability to practice law is adversely affected.  He asserted the following facts.  He experiences a high degree of anxiety, intrusive thoughts about Vietnam, flashbacks, and the emotional avoidance of people which has resulted in him being incapacitated to practice law.  He is unable to concentrate on writing or on what filings need to be accomplished on behalf of his clients, is unable to remember case details from day to day, feels overwhelmed trying to accomplish the simplest details, is unable to write cogently, and cannot seem to recall what to do on the simplest cases.  Finstad provided a letter from his treating physician supporting his belief that he is currently unable to practice law.  Finstad requested that a trustee be appointed under N.D.R. Lawyer Discipl. 6.4.

[¶2]	On February 15, 2013, Disciplinary Counsel filed a response to Finstad’s Application, indicating he is not aware of any other matters that would militate against granting the Application.  The Court considered the matter, and 

[¶3]	
ORDERED
, that Lee Richard Finstad is placed on incapacity to practice law status under N.D.R. Lawyer Discipl. 5.1(C) until further order of the Court.

[¶4] 	
IT IS FURTHER ORDERED
, that Disciplinary Counsel promptly apply to the district court for a professional trustee as provided in N.D.R. Lawyer Discipl. 6.4.

[¶5] 	
IT IS FURTHER ORDERED
, that notice must be given of the Court’s action to Finstad’s clients under N.D.R. Lawyer Discipl. 6.3.

[¶6]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner



[¶7]	The Honorable Dale V. Sandstrom, being unavoidably absent, did not participate in this decision.